DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-3, 5-19, 31-41 are presented for examination. Claims 4, 20-30 are canceled.

Response to Arguments
3.	Applicant’s argument filed on 01/13/2021 with respect claims 1, 12, 31, and 37 have been fully considered but they are not persuasive.
The applicant contends that the office action fails to teach or suggest the limitation of " receiving an indication to group code blocks of the plurality of code blocks of the transport block for feedback reporting," as recited in claim 1, and similar feature in other independent claims 12, 31, and 37. 
First of all, during examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art (MPEP 2111). Paragraph [0005] of the applicant’s specification states that “some wireless communications systems may support the use of feedback, such as hybrid automatic repeat request (HARQ) feedback, to indicate whether data received from a wireless device was successfully decoded. A wireless device may transmit HARQ feedback for groups of code blocks rather than for an entire transport block or individual code blocks. For example, the wireless device may transmit an acknowledgement (ACK) or negative-acknowledgement (NACK) to provide feedback for each code block group of a set of code block groups. An ACK may indicate that code blocks in a code block group were successfully decoded, and a NACK may indicate that at least one code block in a code block group was not successfully decoded. Wireless devices may support several techniques for grouping code blocks for feedback reporting.” Therefore, Examiner respectfully disagrees and asserts the reference of Pi et al. (U.S. PN: 2008/0225965) in paragraph [0131] and Fig. 5 teaches the limitation such features. For example, Hybrid Automatic Repeat reQuestion (HARQ) is widely used in communication systems to combat decoding failure and improve the reliability of data transmission. A HARQ operation is shown in FIG. 5. A data packet is coded by using an encoder 311 with a certain kind of Forward Error Correction (FEC) scheme. The data packet is processed by a subpacket generator 312 and a set of subpackets are generated. A subpacket, for example, a subpacket k may only contain a portion of the coded bits. If the transmission by a transceiver 300 for subpacket k fails, as indicated by a NAK negative acknowledgement provided by a feedback acknowledgement channel 314, a retransmission subpacket, subpacket k+1, is provided to retransmit this data packet. If subpakcet k+1 is successfully transceived, an ACK acknowledgement is provided by feedback acknowledgement channel 314. The retransmission subpackets may contain different coded bits from previous subpackets. The receiver may softly combine or jointly decode all the received subpackets by a decoder 313 to improve the chance of decoding. Normally, a maximum number of transmissions is configured in consideration of both reliability, packet delay, and implementation complexity. Therefore, the Examiner equates Pi’s " subpackets from a data packet" to Applicant's "group code blocks of the plurality of code blocks," and  Pi’s " NAK negative acknowledgement " to Applicant's "feedback reporting." “emphasis added.” For the Applicant’s convenience, see Fig. 5 is reproduced below.


    PNG
    media_image1.png
    395
    850
    media_image1.png
    Greyscale

Also, applicant contends that the cited references fail to teaches or suggest “wherein the first quantity of code blocks is different from the second quantity of code blocks.” as recited in claim 1, and similar feature in other independent claims 12, 31, and 37.
Examiner respectfully disagrees and asserts the reference Sun et al. (U.S. PN: 20170026297) teaches in paragraphs [0007] [0036], and Fig. 3 the limitation of " *****." For example, in examples where a new TB may be included in the TBG, a size of the new TB may be determined based at least in part on the TBG size and retransmission size. The new TB may be split into CBs, which may have a different CB size than CBs from one or more prior TBs, and may have a different CB size than other CBs to be transmitted in the TBG. An indication of whether a new TB is included in a TBG may be provided, in some examples. In certain examples, the indication may also include an indication of a number or prior TBs for which CBs may be retransmitted. A receiver may use such an indication to determine a 
In some examples of the method, apparatuses, or non-transitory computer-readable medium described herein, the plurality of code blocks comprise at least a first code block from a first transport block and a second code block from a second transport block, and the code block sizes of the first code block and second code block are different. Additionally or alternatively, in some examples the uplink transmission resources comprise two or more transmission time intervals (TTIs) for the uplink transmission, the LBT procedure is performed for a first transmission time interval (TTI), and the LBT procedure is performed for a second TTI when the LBT procedure for the first TTI is unsuccessful. In some examples, the modifying is performed based on the unsuccessful LBT procedure for the first TTI. See paragraph [0036]. For the Applicant’s convenience, see Fig. 3 is reproduced below.

    PNG
    media_image2.png
    761
    850
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere CO., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C.
103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1-3, 5-19, 31-41 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Pi et al. (U.S. PN: 2008/0225965) "herein after as Pi "in view of Sun et al. (U.S. PN: 20170026297) "herein after as Sun."

As per claim 1:
Pi substantially teaches or discloses a method for wireless communication, comprising (see Fig. 1): receiving a transport block that comprise a plurality of code blocks of the transport block (see abstract,  paragraph [0020], herein on the receiver side, when some code blocks are received correctly and some are not, the signal of the successfully decoded code blocks may be reconstructed and cancelled from the received signal); receiving an indication to group code blocks of the plurality of code blocks for feedback reporting (see paragraph [0031], herein Hybrid Automatic Repeat reQuestion (HARQ) is widely used in communication systems to combat decoding failure and improve the reliability of data transmission…. If the transmission by a transceiver 300 for subpacket k fails, as indicated by a NAK negative acknowledgement provided by a feedback acknowledgement channel 314, and Fig. 5); and transmitting an acknowledgement or negative-acknowledgement for each code block group based at least in part on the indication (see paragraph [0134], herein a packet is transmitted in slot 0. After correctly decoding the packet, the receiver sends back an ACK acknowledgement to the transmitter. The transmitter then starts transmitting a new packet at the next slot in this interlace, i.e., slot 4. The first subpacket of the new packet transmitted in slot 4, however, is not properly received. After the transmitter receives a NAK negative acknowledgement from the receiver, the transmitter transmits another sub-packet of the same packet at the next slot in interlace 0, i.e., slot 8, and Fig. 5). 
Pi does not explicitly teach wherein a first set of code blocks of the plurality of code blocks are grouped into one or more code block groups comprising a first quantity of code blocks, and a second set of code blocks of the plurality of code blocks are grouped into one or more code block groups comprising a second quantity of code blocks, wherein the first quantity of code blocks is different from the second quantity of code blocks.
However, Sun in analogous art teaches wherein a first set of code blocks of the plurality of code blocks are grouped into one or more code block groups comprising a first quantity of code blocks (see paragraph [0022], herein determining a code block size of one or more code blocks to be retransmitted to the receiver and of one or more new code blocks of the new transport block to be transmitted to the receiver ,and Fig. 3), and a second set of code blocks of the plurality of code blocks are grouped into one or more code block groups comprising a second quantity of code blocks (see paragraph [0036], herein the plurality of code blocks comprise at least a first code block from a first transport block and a second code block from a second transport block) wherein the first quantity of code blocks is different from the second quantity of code blocks (see paragraph [0007], herein the new TB may be split into CBs, which may have a different CB size than CBs from one or more prior TBs, and may have a different CB size than other CBs to be transmitted in the TBG, paragraph [0036], herein the code block sizes of the first code block and second code block are different, and Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Pi with the teachings of Sun by including the first set of code blocks of the plurality of code blocks are grouped into one or more code block groups comprising a first quantity of code blocks, and a second set of code blocks of the plurality of code blocks are grouped into one or more code block groups comprising a second quantity of code blocks, wherein the first quantity of code blocks is different from the second quantity of code blocks.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the first set of code blocks of the plurality of code blocks are grouped into one or more code block groups comprising a first quantity of code blocks, and a second set of code blocks of the plurality of code blocks are grouped into one or more code block groups comprising a second quantity of code blocks, wherein the first quantity of code blocks is different from the second quantity of code blocks would have provided efficient use of wireless resources (see paragraph [0005] of Sun). 

As per claim 2:
see paragraph [0134], herein a packet is transmitted in slot 0. After correctly decoding the packet, the receiver sends back an ACK acknowledgement to the transmitter. The transmitter then starts transmitting a new packet at the next slot in this interlace, i.e., slot 4); and the negative-acknowledgement indicates that at least one code block in a code block group was not successfully decoded (see paragraph [0134], herein the first subpacket of the new packet transmitted in slot 4, however, is not properly received. After the transmitter receives a NAK negative acknowledgement from the receiver, the transmitter transmits another sub-packet of the same packet at the next slot in interlace 0, i.e., slot 8). 

As per claim 3:
Pi teaches that identifying that each code block group comprises a distinct subset of code blocks of the plurality of code blocks based at least in part on the indication (see paragraph [0048], herein the groups are defined based on code blocks instead of resource elements. Each group contains coded bits of at least one code block and may contain multiple code blocks). 

As per claim 4:
Pi teaches that wherein each code block group comprises a same number of code blocks (see paragraph [0207], herein In a multi-codeword MIMO transmission, each layer may incorporate a corresponding MIMO codeword (CW), i.e. CW1 and CW2, and each CW carries multiple code blocks and a 24-bit CRC as shown in subfigure (b) of FIG. 31). 

As per claim 5:
see paragraph [0077], herein an indication of the NumTB may be transmitted with wireless resource grant information. Based on the NumTB, it may be determined which CBs remain to be retransmitted, and each of the remaining retransmission CBs may each have a length l.sub.k, which may be aggregated to determine the retransmission size calculated, in some examples, as L'=.SIGMA.l.sub.k. If L>L', it may be determined that a new TB, such as TB2 325 of FIG. 3, may be transmitted). 

As per claim 6:
Sun teaches that wherein: the one or more code block groups of the first quantity of code blocks comprise a first plurality of code block groups of the first quantity of code blocks; and the one or more code block groups of the second quantity of code blocks comprise a second plurality of code block groups of the second quantity of code blocks (see paragraph [0036], herein the plurality of code blocks comprise at least a first code block from a first transport block and a second code block from a second transport block, and the code block sizes of the first code block and second code block are different).

As per claim 7:
Pi teaches that receiving an indication of a number of code block groups to be formed, wherein code blocks of the plurality of code blocks are grouped based at least in part on the indication of the number of code block groups to be formed (see paragraph [0134], herein a new packet indicator may be transmitted in a control channel that carries transmission format information for the packet. Sometimes, a more elaborated version of HARQ channel information, such as sub-packet ID, and/or HARQ channel ID, may be provided to help the receiver detect and decode the packet). 

As per claim 8:
Pi teaches that wherein adjacent sets of two or more code blocks of the plurality of code blocks are within a same code block group (see paragraph [0207], herein In a multi-codeword MIMO transmission, each layer may incorporate a corresponding MIMO codeword (CW), i.e. CW1 and CW2, and each CW carries multiple code blocks and a 24-bit CRC as shown in subfigure (b) of FIG. 31. For each MIMO codeword, this CRC is applied to the whole MIMO codeword (a transport block having multiple code blocks), i.e., all the code blocks in Group 1, 2, 3, and 4 that belong to the MIMO codeword, and Fig. 31). 

As per claim 9:
Pi teaches that wherein the adjacent sets of two or more code blocks of the plurality of code blocks are adjacent in a time domain or a frequency domain (see paragraph [0047], herein Each group contains resource elements that will carry coded bits from at least one code block. The resource elements in each group are contiguous or close to each other in time domain). 

As per claim 10:
see paragraph [0143], herein when a transport block is large, the transport block is segmented into multiple code blocks so that multiple coded packets can be generated). 

As per claim 11:
Sun teaches that identifying a grouping of the code blocks of the plurality of code blocks based at least in part on a type of service associated with the transport block (see paragraph [0006], herein a TBG size may be determined, and a retransmission size associated with any CBs to be retransmitted may be determined. Based at least in part on the TBG size and retransmission size, it may be determined whether a new TB may be included in the TBG), or a modulation and coding scheme (MCS) used to transmit the transport block, or a combination thereof (see paragraph [0061], herein a TBG size for a transmission may be determined. Such a TBG size may be determined based on, for example, available resources such as resource blocks (RBs), a number of transmission time intervals (TTIs), or a spatial multiplexing rank, as well as a modulation and coding scheme (MCS) for the transmission (e.g., modulation order and coding rate)). 

As per claim 12:
Pi substantially teaches or discloses a method for wireless communication, comprising (see Fig. 1): receiving a transport block that comprises a plurality of code blocks of the transport block (see abstract,  paragraph [0020], herein on the receiver side, when some code blocks are received correctly and some are not, the signal of the successfully decoded code blocks may be reconstructed and cancelled from the received signal); receiving an indication to group code see paragraph [0031], herein Hybrid Automatic Repeat reQuestion (HARQ) is widely used in communication systems to combat decoding failure and improve the reliability of data transmission…. If the transmission by a transceiver 300 for subpacket k fails, as indicated by a NAK negative acknowledgement provided by a feedback acknowledgement channel 314, and Fig. 5); and transmitting an acknowledgement or negative-acknowledgement for each code block group based at least in part on the indication (see paragraph [0134], herein a packet is transmitted in slot 0. After correctly decoding the packet, the receiver sends back an ACK acknowledgement to the transmitter. The transmitter then starts transmitting a new packet at the next slot in this interlace, i.e., slot 4. The first subpacket of the new packet transmitted in slot 4, however, is not properly received. After the transmitter receives a NAK negative acknowledgement from the receiver, the transmitter transmits another sub-packet of the same packet at the next slot in interlace 0, i.e., slot 8, and Fig. 5). 
Pi does not explicitly teach wherein at least one of the code blocks of the plurality of code blocks is included in two or more code block groups of a plurality of code block groups.
However, Sun in analogous art teaches wherein at least one of the code blocks of the plurality of code blocks is included in two or more code block groups of a plurality of code block groups (see paragraph [0007], herein the new TB may be split into CBs, which may have a different CB size than CBs from one or more prior TBs, and may have a different CB size than other CBs to be transmitted in the TBG, paragraph [0036], herein the code block sizes of the first code block and second code block are different, and Fig. 3).


This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the at least one of the code blocks of the plurality of code blocks is included in two or more code block groups of a plurality of code block groups would have provided efficient use of wireless resources (see paragraph [0005] of Sun).

As per claim 13:
Pi teaches that wherein: the acknowledgement indicates that code blocks within a code block group were successfully decoded (see paragraph [0134], herein a packet is transmitted in slot 0. After correctly decoding the packet, the receiver sends back an ACK acknowledgement to the transmitter. The transmitter then starts transmitting a new packet at the next slot in this interlace, i.e., slot 4); and the negative-acknowledgement indicates that at least one code block in a code block group was not successfully decoded (see paragraph [0134], herein the first subpacket of the new packet transmitted in slot 4, however, is not properly received. After the transmitter receives a NAK negative acknowledgement from the receiver, the transmitter transmits another sub-packet of the same packet at the next slot in interlace 0, i.e., slot 8).

As per claim 14:
see paragraph [0202], herein each group contains coded bits of at least one code block and may contain multiple code blocks. For example, code blocks 1 and 2 may be grouped as the first group, and Fig. 30); and the plurality of code blocks are grouped into a second plurality of code block groups, wherein each code block group of the second plurality of code block groups comprises a code block from each of the first plurality of code block groups (see paragraph [0202], herein code blocks 3 and 4 may be grouped as the second group, code blocks 5 and 6 may be grouped as the third group, and code blocks 7 and 8 may be grouped as the fourth group. The first group is placed in the first a few OFDM symbols, and the second group is placed in the next a few OFDM symbols, and Fig. 30).  

As per claim 15:
Pi teaches that wherein each code block of the plurality of code blocks is distributed to a different combination of code block groups (see paragraph [0172], herein step 5 attempts to randomize or uniformly distribute the bits of each code block into different modulation positions of modulation symbols so that on average coded bits of each code block enjoys the same level of protection).

As per claim 16:
Pi teaches that receiving an indication of a number of code block groups to be formed, wherein code blocks of the plurality of code blocks are grouped based at least in part on the indication of the number of code block groups to be formed (see paragraph [0134], herein a new packet indicator may be transmitted in a control channel that carries transmission format information for the packet. Sometimes, a more elaborated version of HARQ channel information, such as sub-packet ID, and/or HARQ channel ID, may be provided to help the receiver detect and decode the packet).

As per claim 17:
Pi teaches that wherein adjacent sets of two or more code blocks of the plurality of code blocks are within a same code block group (see paragraph [0207], herein In a multi-codeword MIMO transmission, each layer may incorporate a corresponding MIMO codeword (CW), i.e. CW1 and CW2, and each CW carries multiple code blocks and a 24-bit CRC as shown in subfigure (b) of FIG. 31. For each MIMO codeword, this CRC is applied to the whole MIMO codeword (a transport block having multiple code blocks), i.e., all the code blocks in Group 1, 2, 3, and 4 that belong to the MIMO codeword, and Fig. 31).

As per claim 18:
Pi teaches that wherein a code block group comprises multiple code block groups (see paragraph [0143], herein when a transport block is large, the transport block is segmented into multiple code blocks so that multiple coded packets can be generated).  

As per claim 19:
Sun teaches that a grouping of the code blocks of the plurality of code blocks based at least in part on a type of service associated with the transport block (see paragraph [0006], herein a TBG size may be determined, and a retransmission size associated with any CBs to be retransmitted may be determined. Based at least in part on the TBG size and retransmission size, it may be determined whether a new TB may be included in the TBG), or a modulation and coding scheme (MCS) used to transmit the transport block, or a combination thereof (see paragraph [0061], herein a TBG size for a transmission may be determined. Such a TBG size may be determined based on, for example, available resources such as resource blocks (RBs), a number of transmission time intervals (TTIs), or a spatial multiplexing rank, as well as a modulation and coding scheme (MCS) for the transmission (e.g., modulation order and coding rate)).
As per claim 31:
Pi substantially teaches or discloses an apparatus for wireless communication, comprising (see Fig. 1): receive a transport block that comprises a plurality of code blocks of the transport block (see abstract,  paragraph [0020], herein on the receiver side, when some code blocks are received correctly and some are not, the signal of the successfully decoded code blocks may be reconstructed and cancelled from the received signal); receive an indication to group code blocks of the plurality of code blocks for feedback reporting (see paragraph [0031], herein Hybrid Automatic Repeat reQuestion (HARQ) is widely used in communication systems to combat decoding failure and improve the reliability of data transmission…. If the transmission by a transceiver 300 for subpacket k fails, as indicated by a NAK negative acknowledgement provided by a feedback acknowledgement channel 314, and Fig. 5); and transmit an acknowledgement or negative-acknowledgement for each code block group based at least in part on the indication (see paragraph [0134], herein a packet is transmitted in slot 0. After correctly decoding the packet, the receiver sends back an ACK acknowledgement to the transmitter. The transmitter then starts transmitting a new packet at the next slot in this interlace, i.e., slot 4. The first subpacket of the new packet transmitted in slot 4, however, is not properly received. After the transmitter receives a NAK negative acknowledgement from the receiver, the transmitter transmits another sub-packet of the same packet at the next slot in interlace 0, i.e., slot 8, and Fig. 5). 
Pi does not explicitly teach a processor; memory in electronic communication with the processor; and instructions stored in the memory and operable, when executed by the processor; wherein a first set of code blocks of the plurality of code blocks are grouped into one or more code block groups comprising a first quantity of code blocks, and a second set of code blocks of the plurality of code blocks are grouped into one or more code block groups comprising a second quantity of code blocks, wherein the first quantity of code blocks is different from the second quantity of code blocks.
However, Sun in analogous art teaches a processor (see Fig. 13, component 1305); memory (see Fig. 13, component 1315) in electronic communication with the processor (see Fig. 13); and instructions stored in the memory and operable, when executed by the processor (see paragraph [0124], herein the memory 1315 may store computer-readable, computer-executable software/firmware code 1320 including instructions that, when executed, cause the processor 1305 to perform various functions described herein (e.g., code block segmentation and rate matching for multiple transport block transmissions); wherein a first set of code blocks of the plurality of code blocks are grouped into one or more code block groups comprising a first quantity of code blocks (see paragraph [0022], herein determining a code block size of one or more code blocks to be retransmitted to the receiver and of one or more new code blocks of the new transport block to be transmitted to the receiver ,and Fig. 3), and a second set of code blocks of the plurality of code blocks are grouped into one or more code block groups comprising a second quantity of code blocks (see paragraph [0036], herein the plurality of code blocks comprise at least a first code block from a first transport block and a second code block from a second transport block), wherein the first quantity of code blocks is different from the second quantity of code blocks (see paragraph [0007], herein the new TB may be split into CBs, which may have a different CB size than CBs from one or more prior TBs, and may have a different CB size than other CBs to be transmitted in the TBG, paragraph [0036], herein the code block sizes of the first code block and second code block are different, and Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Pi with the teachings of Sun by including the processor, memory, the first set of code blocks of the plurality of code blocks are grouped into one or more code block groups comprising a first quantity of code blocks, and a second set of code blocks of the plurality of code blocks are grouped into one or more code block groups comprising a second quantity of code blocks, wherein the first quantity of code blocks is different from the second quantity of code blocks.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the processor, memory, the first set of code blocks of the plurality of code blocks are grouped into one or more code block groups comprising a first quantity of code blocks, and a second set of code blocks of the plurality of code blocks are grouped into one or more code block groups comprising a second quantity of code blocks, wherein the first quantity of code blocks is different from the second quantity of code blocks would have provided efficient use of wireless resources (see paragraph [0005] of Sun).

As per claim 32:
see paragraph [0134], herein a packet is transmitted in slot 0. After correctly decoding the packet, the receiver sends back an ACK acknowledgement to the transmitter. The transmitter then starts transmitting a new packet at the next slot in this interlace, i.e., slot 4); and the negative-acknowledgement indicates that at least one code block in a code block group was not successfully decoded (see paragraph [0134], herein the first subpacket of the new packet transmitted in slot 4, however, is not properly received. After the transmitter receives a NAK negative acknowledgement from the receiver, the transmitter transmits another sub-packet of the same packet at the next slot in interlace 0, i.e., slot 8).

As per claim 33:
Pi teaches that wherein the instructions are further executable by the processor to: identify that each code block group comprises a distinct subset of code blocks of the plurality of code blocks based at least in part on the indication (see paragraph [0048], herein the groups are defined based on code blocks instead of resource elements. Each group contains coded bits of at least one code block and may contain multiple code blocks).

As per claim 34:
Pi teaches that wherein the instructions are further executable by the processor to:
receive an indication of a number of code block groups to be formed, wherein code blocks of the plurality of code blocks are grouped based at least in part on the indication of the number of code block groups to be formed (see paragraph [0134], herein a new packet indicator may be transmitted in a control channel that carries transmission format information for the packet. Sometimes, a more elaborated version of HARQ channel information, such as sub-packet ID, and/or HARQ channel ID, may be provided to help the receiver detect and decode the packet).

As per claim 35:
Pi teaches that wherein adjacent sets of two or more code blocks of the plurality of code blocks are within a same code block group (see paragraph [0207], herein In a multi-codeword MIMO transmission, each layer may incorporate a corresponding MIMO codeword (CW), i.e. CW1 and CW2, and each CW carries multiple code blocks and a 24-bit CRC as shown in subfigure (b) of FIG. 31. For each MIMO codeword, this CRC is applied to the whole MIMO codeword (a transport block having multiple code blocks), i.e., all the code blocks in Group 1, 2, 3, and 4 that belong to the MIMO codeword, and Fig. 31).

As per claim 36:
Sun teaches that identify a grouping of the code blocks of the plurality of code blocks based at least in part on a type of service associated with the one or more transport blocks (see paragraph [0006], herein a TBG size may be determined, and a retransmission size associated with any CBs to be retransmitted may be determined. Based at least in part on the TBG size and retransmission size, it may be determined whether a new TB may be included in the TBG), or a modulation and coding scheme (MCS) used to transmit the one or more transport blocks, or a combination thereof (see paragraph [0061], herein a TBG size for a transmission may be determined. Such a TBG size may be determined based on, for example, available resources such as resource blocks (RBs), a number of transmission time intervals (TTIs), or a spatial multiplexing rank, as well as a modulation and coding scheme (MCS) for the transmission (e.g., modulation order and coding rate)).

As per claim 37:
Pi substantially teaches or discloses an apparatus for wireless communication, comprising (see Fig. 1): receive one or more transport blocks that comprise a plurality of code blocks (see abstract,  paragraph [0020], herein on the receiver side, when some code blocks are received correctly and some are not, the signal of the successfully decoded code blocks may be reconstructed and cancelled from the received signal); receive an indication to group code blocks of the plurality of code blocks for feedback reporting (see paragraph [0031], herein Hybrid Automatic Repeat reQuestion (HARQ) is widely used in communication systems to combat decoding failure and improve the reliability of data transmission…. If the transmission by a transceiver 300 for subpacket k fails, as indicated by a NAK negative acknowledgement provided by a feedback acknowledgement channel 314, and Fig. 5); and transmit an acknowledgement or negative-acknowledgement for each code block group based at least in part on the indication (see paragraph [0134], herein a packet is transmitted in slot 0. After correctly decoding the packet, the receiver sends back an ACK acknowledgement to the transmitter. The transmitter then starts transmitting a new packet at the next slot in this interlace, i.e., slot 4. The first subpacket of the new packet transmitted in slot 4, however, is not properly received. After the transmitter receives a NAK negative acknowledgement from the receiver, the transmitter transmits another sub-packet of the same packet at the next slot in interlace 0, i.e., slot 8, and Fig. 5). 

However, Sun in analogous art teaches a processor (see Fig. 13, component 1305); memory (see Fig. 13, component 1315) in electronic communication with the processor (see Fig. 13); and instructions stored in the memory and operable, when executed by the processor see paragraph [0124], herein the memory 1315 may store computer-readable, computer-executable software/firmware code 1320 including instructions that, when executed, cause the processor 1305 to perform various functions described herein (e.g., code block segmentation and rate matching for multiple transport block transmissions) wherein at least one of the code blocks of the plurality of code blocks is included in two or more code block groups of a plurality of code block groups (see paragraph [0007], herein the new TB may be split into CBs, which may have a different CB size than CBs from one or more prior TBs, and may have a different CB size than other CBs to be transmitted in the TBG, paragraph [0036], herein the code block sizes of the first code block and second code block are different, and Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Pi with the teachings of Sun by including the processor, memory, and at least one of the code blocks of the plurality of code blocks is included in two or more code block groups of a plurality of code block groups.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have see paragraph [0005] of Sun).

As per claim 38:
Pi teaches that wherein: the acknowledgement indicates that code blocks within a code block group were successfully decoded (see paragraph [0134], herein a packet is transmitted in slot 0. After correctly decoding the packet, the receiver sends back an ACK acknowledgement to the transmitter. The transmitter then starts transmitting a new packet at the next slot in this interlace, i.e., slot 4); and the negative-acknowledgement indicates that at least one code block in a code block group was not successfully decoded (see paragraph [0134], herein the first subpacket of the new packet transmitted in slot 4, however, is not properly received. After the transmitter receives a NAK negative acknowledgement from the receiver, the transmitter transmits another sub-packet of the same packet at the next slot in interlace 0, i.e., slot 8).

As per claim 39:
Pi teaches that wherein the plurality of code blocks are grouped into a first plurality of code block groups (see paragraph [0202], herein each group contains coded bits of at least one code block and may contain multiple code blocks. For example, code blocks 1 and 2 may be grouped as the first group, and Fig. 30); and the plurality of code blocks are grouped into a second plurality of code block groups, wherein each code block group of the second plurality of code block groups comprises a code block from each of the first plurality of code block groups (see paragraph [0202], herein code blocks 3 and 4 may be grouped as the second group, code blocks 5 and 6 may be grouped as the third group, and code blocks 7 and 8 may be grouped as the fourth group. The first group is placed in the first a few OFDM symbols, and the second group is placed in the next a few OFDM symbols, and Fig. 30).

As per claim 40:
Pi teaches that wherein each code block of the plurality of code blocks is distributed to a different combination of code block groups (see paragraph [0048], herein the groups are defined based on code blocks instead of resource elements. Each group contains coded bits of at least one code block and may contain multiple code blocks).

As per claim 41:
Pi teaches that wherein the instructions are further executable by the processor to: receive an indication of a number of code block groups to be formed, wherein code blocks of the plurality of code blocks are grouped based at least in part on the indication of the number of code block groups to be formed (see paragraph [0134], herein a new packet indicator may be transmitted in a control channel that carries transmission format information for the packet. Sometimes, a more elaborated version of HARQ channel information, such as sub-packet ID, and/or HARQ channel ID, may be provided to help the receiver detect and decode the packet).

Conclusion
6.	THIS ACTION IS MADE FINAL, Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069. 
 The examiner can normally be reached on MON-FRI 8:30 AM-5:00 PM EST, also please fax interview request to (571) 273- 2069. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on 5712723819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Examiner, Art Unit 2112


/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112